          Case 2:20-cv-01105-JLR Document 5 Filed 07/16/20 Page 1 of 3




1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
10                                AT SEATTLE

11    STATE OF WASHINGTON,                            NO. 2:20-cv-01105

12                            Plaintiff,              INDEX OF DECLARATIONS
                                                      IN SUPPORT OF PLAINTIFF
13           v.                                       STATE OF WASHINGTON’S
                                                      MOTION FOR PRELIMINARY
14    UNITED STATES DEPARTMENT OF                     INJUNCTION
      HEALTH AND HUMAN SERVICES;
15    ALEX M. AZAR, in his official capacity as
      the Secretary of the United States
16    Department of Health and Human Services,

17                            Defendants.

18

19

20

21

22

23

24

25

26

     INDEX OF DECLARATIONS IN                     1         ATTORNEY G ENERAL OF WASHING TON
                                                                     Civil Rights Division
     SUPPORT OF PLAINTIFF STATE OF                                800 Fifth Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                          Seattle, WA 98104
     PRELIMINARY INJUNCTION                                             (206) 464-7744
     No. 2:20-01105
             Case 2:20-cv-01105-JLR Document 5 Filed 07/16/20 Page 2 of 3




1           Declarations in Support of Washington’s Motion for Preliminary Injunction
2
     ECF No.                      Name                                Title
3
        6         Karter Booher                    Executive Director of Ingersoll Gender
4                                                  Center
5
        7         David Iseminger                  Director of the Employees and Retirees
6                                                  Benefits Division at the Washington
                                                   Health Care Authority
7
        8         Brandon Knox                     Program Director at Lambert House
8
        9         Beth Krehbiel                    Office Chief of Medicaid & Eligibility for
9                                                  the Washington State Department of Social
10                                                 and Health Services

11     10         Myron Bradford “Mike” Kreidler   Washington State Insurance Commissioner

12     11         Everett Maroon                   Commissioner of the Washington State
                                                   Lesbian, Gay, Bisexual, Transgender, and
13                                                 Queer (LGBTQ) Commission

14     12         Jason McGill                     Division Director for Medicaid Program
                                                   Operations and Integrity at the Washington
15                                                 State Health Care Authority
16
       13         Bill Moss                        Assistant Secretary to the Washington
17                                                 Department of Social and Health Services,
                                                   Aging and Long-Term Support
18                                                 Administration
19     14         Thea N. Mounts                   Senior Forecast and Research Manager for
                                                   Washington State Office of Financial
20
                                                   Management
21
       15         Kathy L. Oline                   Assistant Director of Research and Fiscal
22                                                 Analysis for the Washington State
                                                   Department of Revenue
23
       16         David Reed                       Section Manager for Adult Behavioral
24                                                 Health Services at Washington Health Care
25                                                 Authority

26

     INDEX OF DECLARATIONS IN                      2             ATTORNEY G ENERAL OF WASHING TON
                                                                          Civil Rights Division
     SUPPORT OF PLAINTIFF STATE OF                                     800 Fifth Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                               Seattle, WA 98104
     PRELIMINARY INJUNCTION                                                  (206) 464-7744
     No. 2:20-01105
            Case 2:20-cv-01105-JLR Document 5 Filed 07/16/20 Page 3 of 3




1
       17       Michele Roberts              (acting) Assistant Secretary for the division
2                                            of Prevention and Community Health (PCH)
                                             at the Washington State Department of
3                                            Health (DOH)

4      18       Kenneth Shulman              Executive Director of Lambert House
5
       19       Jessica Todorovich,          Chief of Staff at the Washington State
6                                            Department of Health (DOH)

7      20       Dr. Chelsea Unruh            Founder of Unruhly Medicine, PLLC,
                                             Family Medicine Practitioner at Yelm
8                                            Family Medicine
9      21       Elayne Wylie                 Co-Executive Director of Gender Justice
                                             League
10

11     22       Daniel Zeitlin               Director of Policy, Data, Performance and
                                             Integrity Division at Washington
12                                           Employment Security Department

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     INDEX OF DECLARATIONS IN               3               ATTORNEY G ENERAL OF WASHING TON
                                                                     Civil Rights Division
     SUPPORT OF PLAINTIFF STATE OF                                800 Fifth Avenue, Suite 2000
     WASHINGTON’S MOTION FOR                                          Seattle, WA 98104
     PRELIMINARY INJUNCTION                                             (206) 464-7744
     No. 2:20-01105
